DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

           Claims 1-5, 6, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolton (U.S. Patent 7,726,896).
            In regard to claim 1, Bolton discloses a “cosmetic” (i.e., the “marker pen” defined in the Bolton reference is considered a “cosmetic”) separately containing a different cosmetic material comprised of a cosmetic container 14 (see Figure 5) in which an impregnation member 18 impregnated with a cosmetic material is accommodated and a containing body 18’ separately provided to contain another cosmetic material wherein, when the containing body 18’ is placed on the impregnation member 18 of the cosmetic container 14   and the containing body 18’ is pressed, the cosmetic material impregnated in the impregnation member 18 and the cosmetic material contained in the containing body 18’ are mixed with each other to apply both of the cosmetic materials simultaneously, i.e., as the element 14’ is threaded into the docking member 12, the containing body 18’ will eventually contact the impregnation member 18.  Upon such 
            In regard to claim 2, Bolton discloses a “cosmetic” separately containing a different cosmetic material comprised of a cosmetic container 14 (see Figure 5), an impregnation member 18 accommodated in the cosmetic container and impregnated with a cosmetic material and a containing body 18’separately from the cosmetic container wherein the containing body 18’ contains another cosmetic material and the two kinds of cosmetic materials are mixed with
each other for use while the containing body 18’ is placed on the impregnation member 18 of the cosmetic container 14 in use (as seen in Figure 5, see column 3, lines 48-50) wherein, when the containing body 18’ is pressurized, the two cosmetics are mixed with each other, i.e., the threading of element 14’ into the docking station will “pressurize” the containing body 18’ until the containing body 18’ contacts the impregnation member 18 to thereby mix the cosmetics. 
            In regard to claim 3, the containing body 18’includes an outlet (through which fluid will pass during dispensing the fluid).
           In regard to claim 4, a frame (in the form of a collar 16, see Figure 1) is coupled to the containing body 18’ to maintain the shape of the containing body 18’.
           In regard to claim 6, the containing body 18’ is formed of a non-woven fabric fiber material (see column 2, lines 58-59).
            In regard to claim 7, the containing body 18’ contains a “functional cosmetic material”.
            In regard to claims 9, 10, 12 and 13, as discussed above, the Bolton device includes the claimed structure.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Kovell (U.S. Patent 9,359,120).
            In regard to claims 5 and 11, although the Bolton reference does not disclose a case for the containing body 18’, attention is directed to the Kovell reference, which discloses another cosmetic applicator wherein the applicator is accommodated in a case 112 and a sheet 102 attached to an upper end of the case in order to seal the applicator prior to use. Accordingly, it
would have been obvious to one of ordinary skill in the art at the time the invention was made that the containing body in the Bolton device can be accommodated in such a case in order to seal the device prior to use.

           Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bolton in view of Hanson et al. (U.S. Patent 7,625,149, hereinafter Hanson).
            In regard to claim 8, the frame 16 in the Bolton device is formed in a ring shape. Although the outer diameter of the frame does not have an outer diameter less than a diameter of the impregnation member 18, as claimed, attention is directed to the Hanson reference, which discloses another applicator having an impregnation member 42 accommodated in a frame 28 wherein in the frame has an outer diameter less than the outer diameter of the impregnation member 42 in order to enable the device to have a larger area from which to dispense product. .

Response to Arguments
Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive.
The Applicant contends the Bolton reference is not applicable to claims 1 and 2 since it does not teach the containing body 18’ is separate from the container cosmetic container 14.  However, elements 14’/18’ and 14 are clearly two “separate” elements, i.e., they are each separately threaded into the docking member 12 until they make contact.  As such, these elements are considered to be “separate” elements.
The Applicant further contends that the Bolton reference is not applicable against claims 1 and 2 since “it isn’t possible to use two colors at the same time” since the two colors are mixed to form one color and as such the two colors are not able to be used simultaneously.  However, even though the two colors in the Bolton device are mixed, they are still simultaneously used at the same time, i.e., given the Applicant’s example of red and blue ink turning purple, when the purple color is applied, some of the red and some of the blue is being simultaneously applied.  It is noted the claims calls for the cosmetics to be mixed, just as the colors in the Bolton device are mixed.  The claim does not call for two different colors being visible after application, as the Applicant seems to be arguing.

           Lastly, in regard to claim 4, the Applicant contends the Bolton reference does not teach the collar 16 maintains the shape of the nib.  However, as the nib (defined by elements 18 and 18’ along with the associated wick, see column 2, lines 55-60) is inserted into the collar 16, the collar will, at least to some degree, maintain the shape of at least an inserted portion of the nib.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895.  The examiner can normally be reached on Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
9/9/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754